DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered. 

Status of the Rejection
The 35 U.S.C. § 112(a) rejection from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kulys et al. (JJ Kulys, NK Cenas, GJS Svirmickas, VP Svirmickiene, Chronoamperometric stripping analysis following biocatalytic preconcentration, Analytical Chimica Acta 138 (1982) 19-26) in view of Joshi et al. (PP Joshi, SA Merchant, Y Wang, DW Schmidtke, Amperometric biosensors based on redox polymer-carbon nanotube-enzyme composites, Anal. Chem. 77 (2005) 3183-3188). Evidentiary support provided for claim 10 by Cenas et al. (NK Cenas, JJ Kulys, Biocatalytic oxidation of glucose on the conductive charge transfer complexes, Bioelectrochemistry and Bioenergetics 8 (1981) 103-113), and further in view of Fennell (US 2011/0060530 A1).
Regarding claim 1, Kulys discloses a method for sensing an analyte utilizing a sensor, the sensor including a working electrode (method of sensing glucose using a chronoamperometric sensor including a glassy carbon working electrode [abstract; Pg. 20, Preparation of electrodes; Pg. 22, Results]), the method comprising:
providing the working electrode with a sensing element comprising an analyte-specific enzyme, a redox mediator, 
providing the working electrode to the analyte (a known amount of the substrate was introduced, wherein the substrate is glucose [Pg. 21, Procedure; Pg. 22, Results]);
accumulating charge on the redox mediator by allowing the analyte to react with the analyte-specific enzyme for a set period of time (a stationary current value was established, and the working electrode was disconnected for a definite period of time (preconcentration time) [Pg. 21, Procedure; Pg. 22, Results; Note: the charge is generated by the reaction of the enzyme with the substrate and the charge accumulates on the redox polymer/mediator as detailed on Pg. 25, Para. 2]);
connecting the working electrode to a circuit after the set period of time (after which the electrode was reconnected (after the working electrode was disconnected for the definite period of time the electrode was reconnected) [Pg. 21, Procedure; Pg. 22, Results]); and
measuring a signal from the accumulated charge (the rise of the anodic current and its drop to the previous stationary value due to the preconcentration was recorded as indicative of the biocatalysis accumulation of charge on the electrode [Pg. 21, Procedure; Pg. 22, Results; Pg. 24, Discussion]). 
Kulys teaches wherein the redox polymer/mediator is PHQ/PVPQ and is silent on the use of other redox mediators or carbon nanotubes. Kulys therefore fails to explicitly teach wherein the sensing element comprises “carbon nanotubes” with the analyze-specific enzyme and the redox mediator, and also fails to teach wherein “the redox mediator comprises a redox species selected from osmium, ruthenium, iron, cobalt, and compounds or complexes thereof, coupled with a polymer selected from poly(vinylpyridine), poly(thiophene), poly(aniline), poly(pyrrole), and poly(acetylene)”, of instant claim 1. 
Joshi teaches an amperometric biosensor based off a redox polymer-enzyme composite films [title; abstract] wherein the electrode is formed of glassy carbon with a ‘sensing element’ comprising a redox polymer/mediator and a glucose oxidase enzyme wherein the element further comprises single walled carbon nanotubes disposed on the glassy carbon electrode [Pg. 3184; Glucose Oxidase Sensors]. Joshi teaches wherein the composite films were constructed by intermixing an enzyme with a CNT solution and then cross-linking with an osmium-decorated poly(vinylpyridine)-based polymer (and a PEGDGE linker) [abstract; Fig. 1(B) shows the intermixing and cross-linking of the enzyme/mediator/CNTs]. Joshi further teaches that incorporation of SWNTs, modified with glucose oxidase, into the redox polymer films resulted in a 2-10 fold increase in the oxidation and reduction peak currents while the glucose electrooxidation current was increased 3-fold [abstract]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute redox polymer/enzyme sensing element disclosed by Kulys wherein the redox polymer acts as a mediator between the electrode surface and the glucose oxidase enzyme with the osmium-decorated poly(vinylpyridine)-based polymer/CNT/enzyme composite film disclosed by Joshi because Joshi teaches that the inclusion of the SWNTs into a redox polymer-enzyme film resulted in a 2-10 fold increase in peak currents while the glucose electrooxidation current (current output) was increase 3-fold [abstract; conclusions]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., the use of SWNTs in the redox polymer-enzyme composite) and one skilled in the art could have combined the elements as claimed by known methods with 
Kulys is further silent on any type of signal processing and thus fails to expressly teach “wherein the measuring of the signal from the accumulated charge comprises filtering the signal at a frequency of 0.032 to 3.2 hertz (Hz)”, of instant claim 1. 
However, one skilled in the art would appreciate that signal filtering to remove unwanted signal and increase signal-to-noise ratio is well-known in the art. For instance, Fennell discloses an analyte signal processing device for monitoring at least one analyte such as glucose [Para. 0022] wherein the method includes filtering the signal from the sensor electrodes to remove or filter out any signal transients [Para. 0043]. Fennell further teaches wherein signal artifacts may be limited to a predetermined signal bandwidth such as 0.1 Hz and allows the system to effectively operate as a band pass filter prior to providing the signal for further processing [Para. 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kulys to filter the measured 
Regarding the limitation above wherein the charge is accumulated “on the redox mediator”, the Office holds the position that such limitation is a functional limitation that fails to further limit the claimed invention. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the structure of modified Kulys above comprises a substantially identical redox mediator (osmium containing poly(vinylpyridine) redox polymer with PEGDGE linker), the same enzyme (glucose oxidase), and carbon nanotubes that are cross-linked and intermixed together (see Joshi Fig. 1 and Pg. 3184 “glucose Oxidase Sensors” wherein the structure is made up of CWNTs, PVP-Os with a PEGDGE linker, and glucose oxidase that is substantially identical to Formula 1 on instant Pg. 34 [Para. 00119]). Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. ability to store charge on the redox mediator), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the 
Regarding claim 2, Kulys further discloses wherein the method further comprises connecting the working electrode to the circuit prior to providing the working electrode to the analyte, and disconnecting the working electrode from the circuit after providing the working electrode to the analyte (Kulys discloses the limitations of claim 2 in two separate ways. First, the working electrode was kept at a selected potential until a minimal residual current was established before the known amount of substrate was introduced. The electrode is inherently “disconnected” before the analysis starts, and is then “connected” for the minimal residual current to develop, and each of these steps occur before the known amount of substrate is added. Secondly, Kulys teaches wherein every test was preceded by a blank experiment in the absence of substrate and thus the experiment would be performed including the disconnection/connection before the analyte was added for in order to perform the blank experiment [Pg. 21, Procedure]). 
Regarding claim 3, Kulys further discloses wherein after providing the working electrode to the analyte, the method further comprises connecting the working electrode to the circuit, measuring an amperometric current, and then disconnecting the working electrode from the circuit to begin accumulating the charge (a known amount of substrate was introduced, the rise of the anodic current was recorded until a stationary value was established (i.e., WE is “connected” and the current is measured at this step), then the working electrode was disconnected for a definite period of time (preconcentration time) [Pg. 21, Procedure]). Furthermore, The Office holds the position that the order in which the working electrode is connected to the circuit, with regards to 
Regarding claim 4, Kulys further discloses wherein the sensor is an enzymatic electrochemical biosensor (the device includes a working electrode with an enzyme (i.e., glucose oxidase) disposed on the working electrode that detects a biological compound (i.e., glucose) and therefore is an enzymatic electrochemical biosensor [abstract]). 
Regarding claim 5, Kulys, as modified by Joshi above, further discloses wherein the redox mediator is an immobilized redox polymer (the cross-linked SWNT/enzyme/Os-PVP redox polymer were cross-linked and immobilized on the electrode surface as shown in Joshi Fig. 1).
Regarding claims 6 and 8, Kulys further discloses wherein the analyte is selected from the group consisting of…glucose, lactate, of instant claim 6, and wherein the analyte-specific enzyme is selected from the group consisting of…glucose oxidase, claim 8 (the electrode can include the glucose oxidase enzyme for detection of glucose or cytochrome b2 for the determination of lactate [abstract; Pgs. 20-21, Preparation of the electrodes; Pg. 23, Para. 3]; Joshi also teaches the use of glucose oxidase enzyme in the composite film for analyzing glucose [see Fig. 2]).
Regarding claim 9, Kulys further discloses wherein the analyte is at a concentration equal to or greater than 4.7 nanomolar (the glucose concentration is, for example, ~0.03-80 micromolar [see Figs. 1-2; Pg. 22, Results]; Joshi also teaches wherein the glucose concentration ranges from about 5mM to about 100 mM [Fig. 2]). 
Regarding claim 10, Kulys further discloses wherein the measuring of the signal from the accumulated charge comprises measuring a peak height of the signal and/or measuring a peak area of the signal (the rise of the anodic current and its drop to the previous stationary value were recorded [Pg. 21, Procedure; Note: the Office takes the position that the recording of the “rise and fall” of the current necessarily meets the limitation of measuring the peak height. Furthermore, the Office takes the position that the current values plotted by Kulys is actually the peak height current values. Support for this position can be found in Cenas et al. (coauthored by Kulys) which states on Pg. 105 that after the electrode was reconnected, the current peak was recorded, which is also identified in Fig. 2 for example. Furthermore, Kulys also teaches the determination of the accumulated charge on Pg. 25, Para 2. The office takes the position that the accumulated charge is determined by measuring/integrating the peak area of the current signal. One skilled in the art would recognize that the integrated current/time plot would yield charge (Coulombs) and Kulys teaches the determination of the accumulated charge in mC/cm2. This position is also supported by Cenas which teaches on Pg. 105 
Regarding claim 11, Kulys discloses further comprising calibrating the measured peak height to provide a concentration of the analyte (a calibration graph is determined for the concentration determination [Figs. 1 and 5]; Joshi further teaches forming a calibration curve using known glucose concentrations in Figs. 2-3). 


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kulys in view of Joshi and Fennell, as applied to claim 1 above, and further in view of Feldman et al. (US 2014/0054171 A1). 
Regarding claim 7, modified Kulys discloses the limitations of claim 1 as discussed previously. 
Kulys fails to expressly teach “wherein the analyte specific enzyme is selected from the group consisting of a nicotinamide adenine dinucleotide (NAD)-dependent dehydrogenase, a flavin adenine dinucleotide (FAD)-dependent oxidase, and a flavin mononucleotide (FMN)-dependent oxidase”, of instant claim 7. 
Feldman discloses a biosensor that is suitable to be used as an amperometric biosensor for the detection of an analyte such as glucose [abstract; Paras. 0138, 0141] wherein glucose oxidase or NAD dependent glucose dehydrogenase may be used when the analyte of interest is glucose [Paras. 0083, 0131]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute glucose oxidase enzyme of Kulys that is used for the detection of glucose with NAD dependent glucose dehydrogenase because Feldman teaches that the NAD dependent glucose dehydrogenase is a suitable enzyme for glucose detection [Paras. 0083, 0131] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., substituting one glucose-specific enzyme for another) is likely to be obvious when predictable results are achieved (i.e., enzymatic reaction with glucose for the detection of glucose concentration) [MPEP § 2143(B)]. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kulys in view of Joshi and Fennell, as applied to claim 10 above, or alternatively over Kulys in view of Joshi and Fennell, as applied to claim 10 above, and further in view of Mizutani et al. (F Mizutani, E Ohta, Y Mie, O Niwa, Determination of hydrogen peroxide based on the charge accumulation and electrochemical reduction at an osmium complex/peroxidase-coated electrode, Chemistry Letters 36(9) (2007) 1148-1149). 
Regarding claim 12, modified Kulys discloses the limitations of claim 10 as discussed previously. 
Kulys fails to teach wherein the method further comprises “calibrating the measured peak area to provide a concentration of the analyte”. 
Kulys does teach calibrating the peak height to determine a calibration graph for the determination of the concentration of the analyte along the linear region of the calibration curve [Pg. 22, Results; Figs. 1 and 5] and further teaches the determination of the accumulated charge in mC/cm2 (one skilled in the art would understand that the determination of the “peak area” is equivalent to determining the amount of charge in Coulombs). One skilled in the art would understand that the integrated area under the current curve yields Coulombs, which are the total accumulated charge due to the redox reactions (and thus electrons transferred) by the analyte of interest [see the rejection of claim 10 and evidentiary support provided by Cenas]. Thus, one skilled in the art would appreciate that a peak height vs. concentration and a total charge vs. concentration are both suitable means for creating a calibration curve for the determination of an unknown concentration of analyte in a sample. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peak height based calibration curve taught by Kulys to instead use the integrated area under the current (i.e., Coulombs) because Kulys expressly teaches the calculation of the total accumulated charge (in mC/cm2) and one skilled in the art would recognize that Coulombs are representative of the total amount of electrons transferred due to the analyte redox reactions and thus can be easily correlated to the concentration of the analyte in the solution for making a calibration curve. 
Assuming, arguendo, it is not obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a peak area vs. concentration calibration curve in light of Kulys alone, it would have been obvious in view of the teachings of Mizutani as outlined below. 
Mizutani teaches an amperometric biosensor that measures the total accumulated charge on the working electrode [title, Pg. 1148, Para. 1]. Mizutani teaches wherein a calibration curve can be made by plotting the accumulated charge (in Coulombs) vs the concentration of the analyte [Fig. 2] and that the calibration graph is particularly advantageous for detecting trace amounts of analyte [Pg. 1149, Left Col., Para. 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration curve of Kulys to instead use the total accumulated charge (as expressly measured by Kulys) vs. concentration because Mizutani teaches that the total charge (in Coulombs) can be used to make a calibration curve for representing the total charge yielded from the analyte redox and that the calibration curve is particularly advantageous for detecting trace amounts of analyte [Pg. 1149, Left Col., Para. 1]. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kulys in view of Joshi and Fennell, as applied to claim 1 above, and further in view of Deng (US 2009/0194432 A1). 
Regarding claim 13, modified Kulys discloses the limitations of claim 1 as discussed previously. 
Kulys is silent on the sampling rate of the measured signal and thus fails to expressly teach “wherein the measuring of the signal from the accumulated charge claim 13. 
Deng teaches an amperometric biosensor for measuring an analyte such as glucose concentration [title; abstract; Para. 0054] wherein the current is measured vs. the concentration of the analyte/glucose vs. time [Figs. 4-5] wherein the sampling rate of the current can be 0.1 Hz [Para. 0058]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sampling frequency of Kulys to have utilized a current sampling frequency of, for example, 0.1 Hz because Deng teaches that such frequency is suitable for measuring the current response in an amperometric biosensor for measuring the glucose concentration [Paras. 0054, 0058]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05(I)]. 


Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKenna et al. (US 2010/0022850 A1) teach filtering data in the range of 0.5-5 Hz or 0.05-2.5 Hz in response to the known frequency range of interest to exclude known noises such as 60 Hz AC frequency noise.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/JOSHUA L ALLEN/Examiner, Art Unit 1795